Case: 14-13492   Date Filed: 10/06/2015   Page: 1 of 2


                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-13492
                     ________________________

              D.C. Docket No. 8:10-cv-01059-VMC-AEP



MARINEMAX, INC.,
a foreign corporation,
NEWCOAST FINANCIAL SERVICES, LLC,
a foreign corporation,

                                                         Plaintiffs-Appellants
                                                             Cross Appellees,

                                 versus

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,
a foreign corporation,

                                                          Defendant-Appellee
                                                            Cross Appellant.

                     ________________________

              Appeals from the United States District Court
                   for the Middle District of Florida
                     ________________________

                           (October 6, 2015)
                Case: 14-13492       Date Filed: 10/06/2015       Page: 2 of 2




Before TJOFLAT and HULL, Circuit Judges, and HALL, * District Judge.

PER CURIAM:

       After review of the record and with the benefit of oral argument by counsel

for the parties, this Court affirms the district court’s February 4, 2013 order (1)

granting defendant National Union Fire Insurance Company of Pittsburgh, PA’s

(“National Union’s”) motion for summary judgment with respect to the Regions

Bank claim against plaintiff MarineMax,1 and denying plaintiff MarineMax’s

motion for summary judgment with respect to that Regions Bank claim; and (2)

granting plaintiff MarineMax’s motion for summary judgment with respect to the

KeyBank claim against plaintiff MarineMax, and denying defendant National

Union’s motion for summary judgment with respect to that KeyBank claim.

Accordingly, we affirm the district court’s final judgment that plaintiff MarineMax

shall recover nothing with respect to the Regions Bank claim and shall recover

$39,903.27 against defendant National Union with respect to the KeyBank claim.

       AFFIRMED.


       *
       Honorable J. Randal Hall, United States District Judge for the Southern District of
Georgia, sitting by designation.
       1
         Both MarineMax, Inc. (“MarineMax”) and Newcoast Financial Services, LLC
(“Newcoast”) are plaintiffs in this action. Because Newcoast is a wholly-owned subsidiary of
MarineMax and because MarineMax and Newcoast are both insureds under the insurance policy
at issue, we refer to the insured plaintiffs as MarineMax throughout.


                                               2